                 IN THE UNITED STATES DISTRICT COURT                    FILED
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION                               OCT 16 2019
                                                                         Clerk, U.S Courts
                                                                         District Of Mo'.'tana
UNITED STATES OF AMERICA,                            CR 19-18-BU-DLG'iissoula 0,v1s1on

                        Plaintiff,

vs.                                                        ORDER

WILLIAM DAVID HUTTON,

                        Defendant.

      Following completion of a competency evaluation conducted at Federal

Detention Center SeaTac, the Court held a competency hearing in the above-

captioned case on October 15, 2019. Defendant William David Hutton was

present and represented by counsel, John Rhodes. The United States of America

was represented by Ryan G. Weldon. The author of the competency evaluation,

Forensic Unit Psychologist Dr. Cynthia Low testified via video teleconference

regarding her report.

      In her report, Dr. Low diagnosed Hutton as follows: (1) rule out psychotic

disorder due to Graves' disease, with delusions; (2) other specified anxiety

disorder; (3) other specified trauma and stressor-related disorder; and (4) mild

cannabis use disorder, in early remission. Dr. Low determined that Hutton suffers

from paranoid delusions, possibly as a result of suffering from Graves' disease,

and for this reason, he would not be able to meaningfully participant in his defense.

                                          1
She indicated her belief that Hutton required inpatient competency restoration

treatment.

      The government agreed with Dr. Low's assessment. Defense counsel

concurred and additionally requested that Hutton receive mental health counseling

and treatment for Graves' disease. Hutton requested placement at FMC Butner in

North Carolina.

      If, after holding a competency hearing, "the court finds by a preponderance

of the evidence that the defendant is presently suffering from a mental disease or

defect rending him mentally incompetent to the extent that he is unable to

understand the nature and consequences of the proceedings against him or to assist

properly in his defense, the court shall commit the defendant to the custody of the

Attorney General." 18 U.S.C. § 4241(d).

      To be competent, a defendant must have "sufficient present ability to consult

with his lawyer with a reasonable degree of rational understanding" and "a rational

as well as factual understanding of the proceedings against him." Godinez v.

Moran, 509 U.S. 389, 396-97, 400----01 (1993) (citations omitted). The defendant

must have the "capacity to understand the nature and object of the proceedings

against him, to consult with counsel, and to assist in preparing his defense." Drape

v. Missouri, 420 U.S. 162, 171 (1975).




                                         2
      After considering Dr. Low's report, testimony, and the arguments presented

by counsel, the Court finds by a preponderance of the evidence that Hutton is not

competent to stand trial at this juncture. Hutton's delusions, whatever their cause,

impair his ability to consult with his lawyer and make rational decisions regarding

his defense. Pursuant to § 4241 (d), the Court will order Hutton to the Attorney

General to receive competency restoration treatments. Additionally, the Court

believes that treatment for Graves' disease and mental health counseling, to the

extent such treatment is available and deemed appropriate, will be important to

restoring Hutton's competency. The Court requests placement at FMC Butner.

Accordingly,

      IT IS ORDERED that:

      ( 1) Defendant William David Hutton is declared mentally incompetent to

stand trial in this cause and is recommitted to the custody of the Attorney General

of the United States pursuant to 18 U.S.C. § 4241(d).

      (2) The Attorney General shall, pursuant to 18 U.S.C. § 4241(d)(l),

hospitalize Hutton for treatment in a suitable facility for such a reasonable period

of time, not to exceed four months, as is necessary to determine whether there is

substantial probability that in the foreseeable future he will attain the capacity to

permit his trial to proceed.




                                           3
      (3) The medical personnel supervising Hutton's treatment shall produce a

brief status report every 30 days summarizing his condition, progress, and course

of treatment.

      (4) Said status report, as well as any additional or final reports on Hutton's

medical or psychological condition, shall be disclosed to defense counsel and the

United States Attorney and filed with this court under seal.

      (5) The Clerk of Court shall notify the United States Marshals Service of the

entry of this Order.

      Additionally, IT IS RECOMMENDED that Hutton receive medical

treatment for Graves' disease and mental health counseling. The Court requests

placement at FMC Butner.

                       .k,
      DATED this~ day of October, 2019.




                                       Dana L. Christensen, Chief District Judge
                                       United States District Court




                                          4
